Appeal Dismissed and Opinion Filed October 22, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01171-CV

                    IN THE INTEREST OF H.I.A., C.G.A., AND C.C.A.

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-52676-2009

                             MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                    Opinion by Justice Lang
       Mother filed this appeal on August 22, 2013. Two weeks later, a September 4, 2013 e-

mail from Mother to a Collin County deputy clerk was filed in the Court. In the e-mail, Mother

stated she would “no longer appeal.” By letter dated September 19, 2013, we informed Mother

that we would construe the e-mail as a motion to dismiss the appeal unless, within ten days, she

notified the Court that she intended to pursue the appeal. See TEX. R. APP. P. 42.1(a)(1). To date,

Mother has not communicated with the Court. Accordingly, we grant the motion and dismiss the

appeal. See id.




                                                   /Douglas S. Lang/
131171F.P05                                        DOUGLAS S. LANG
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF H.I.A., C.G.A.,                 On Appeal from the 401st Judicial District
AND C.C.A.                                         Court, Collin County, Texas
                                                   Trial Court Cause No. 401-52676-2009.
No. 05-13-01171-CV                                 Opinion delivered by Justice Lang. Justices
                                                   Moseley and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Cleve Ammons recover his costs, if any, of this appeal from
appellant Kara McClung-Ammons.


Judgment entered this 22nd day of October, 2013.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




HIA dismissal op.docx                       –2–